Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 27 lack any discernable step.
Claim 27 requires the using in all three sectors simultaneously.  What particular article would be considered all three?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015131867 in view of Luinstra 2010/0261831 and DE3332325.
The reference exemplifies (#2) a blend of 50 parts Iupilon E2000 polycarbonate (ie a BPA based polycarbonate see paragraph 77 of Tsui 2011/0190457), 50 parts ABS and 15 parts of C-2 which is a styrene/maleic anhydride/methylmethacrylate terpolymer in a 57/18/25 wt ratio (see table 1). The “ABS” (paragraph 34) was made by combining 73 parts AS-XGS resin (ie a 72/28 styrene/acrylonitrile copolymer – see paragraph 123 of Shima  2016/0053068) with 27 parts of a graft of styrene and acrylonitrile on a 350nm polybutadiene latex. The graft is 45 parts 75/25 styrene/acrylonitrile upon 55 parts of polybutadiene. The 50 parts “ABS” can be more accurately described as 13.5 parts graft and 36.5 styrene/acrylonitrile copolymer. Thus, the composition is:

13.5 grafted polymer 
36.5  styrene/acrylonitrile
50 polycarbonate 
15 St/MAH/MMA terpolymer 

Based on 100 total parts, this becomes:
11.7% grafted polymer (ie applicant’s “A”)
31.7% styrene/acrylonitrile
43.5% polycarbonate (ie applicant’s “B”)
13.0 St/MAH/MMA terpolymer (ie applicant’s “D”)

The cited example lacks:
1) The agglomerated polybutadiene base in the graft.
2) The 0.3-5% additives (E)
3) The α- methylstyrene in the styrene/acrylonitrile copolymer (ie applicant’s “C”)

The “agglomeration” limitation in applicant’s claim is product by process in nature. Whether the polybutadiene was agglomerated from smaller polybutadiene latex or the polybutadiene was originally made to the 350nm size is of no consequence. Both result in the substantially the same final product.
The reference (paragraph 31) suggests common additives. Paragraph 32 of DE3332325 is cited to teach typical amounts of common additives in similar PC/ABS/SAN compositions.
Replacing styrene with α-methylstyrene is well known technique in the polymer art to increase the heat resistance of SAN (ie styrene/acrylonitrile copolymers). Paragraph 4 and 5 of Luinsta 2010/0261831’s background information can be cited to confirm this.
It would have been obvious to utilize a α-methylstyrene/acrylonitrile copolymer in place of JP2015131867’s styrene/acrylonitrile copolymer to improve heat resistance as well add typical amounts of common additives for their known effect.

In regards to applicant’s dependent claims:
JP2015131867 (claim 3) teaches the components may be present in wide amounts.
JP2015131867’s St/MAH/MMA terpolymer contains applicant’s preferred monomers in applicant’s preferred amounts. Presumably, it has applicant’s Vicat.
The AS-XGS resin of JP2015131867 is a styrene/acrylonitrile copolymer of 109,000 Mw (see paragraph 123 of Shima 2016/0053068) and presumably applicant’s MFI given Mw and MFI are directly related.
JP2015131867 (paragraph 43) conducts mixing at 2300C.
JP2015131867 (paragraph 2) recognizes PC/ABS blends are useful in various articles.


Claims 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino 2017/0349740 in view of DE3332325.
Nishino teaches (paragraph 14) a blend of 10-20% of a graft of styrene + acrylonitrile upon rubber, 45-80% polycarbonate a-1, 5-30% of a styrene/acrylonitrile based copolymer and 4-20% parts of an anhydride copolymer. 
The graft should have 45-65% of the rubber substrate (paragraph 20) and consequently 35-55% of the styrene/acrylonitrile sheath. The sheath should be 70-85% styrene and 13-30% acrylonitrile (paragraph 24). The particle size of the rubber should be   0.15-0.50µ and can be coagulated up from smaller sizes such as 0.1µ (paragraph 31). This corresponds to applicant’s “A”.
The polycarbonate should be BPA based (paragraph 16) which qualifies as applicant’s “B”.
The styrene/acrylonitrile based copolymer has 70-85% of the styrene based monomer and 15-30% of the acrylonitrile based monomer (paragraph 36). The term “styrene based monomer” is meant to encompass α-methylstyrene (paragraph 21). Such a α-methylstyrene/acrylonitrile copolymer is applicant’s “C”.
The anhydride copolymer may be styrene/methylmethacrylate/maleic anhydride copolymer (paragraph 41). The styrene content should be 40-80%, the anhydride content 0.5-30% and the methacrylate content 0-30%. Such a copolymer meets applicant’s “D”.
Common additives (ie applicant’s “E”) (paragraph 52) are suggested, but amounts are not given. 
DE3332325 (paragraph 32) teaches 0.1-10 pph are typical amounts of common additives in similar PC/ABS/SAN compositions.
It would have been obvious to add common additives in conventional amounts to Nishino’s composition.

In regards to applicant’s dependent claims:
Nishino (paragraph 14) teaches the polycarbonate may be present in amounts as low as 40%.
Nishino’s St/MAH/MMA terpolymer contains applicant’s preferred monomers in applicant’s preferred amounts. Presumably, it has applicant’s Vicat.
Nishino’s styrene/acrylonitrile based copolymer has a Mw of 70,000-200,000 (paragraph 40) and presumably applicant’s MFI given Mw and MFI are directly related.
Nishino (paragraph 54) conducts mixing at 210-2700C.
Nishino’s blend (paragraph 54) is useful in various articles.


Claims 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino 2017/0349740 in view of DE3332325 and Luinstra 2010/0261831.
Nishino and DE3332325 are applicable as described above.
Nishino suggests the use of α-methylstyrene in the styrene/acrylonitrile based copolymer, but does not explain the advantages of α-methylstyrene. Replacing styrene with α-methylstyrene is well known technique in the polymer art to increase the heat resistance of SAN (ie styrene/acrylonitrile copolymers). Paragraph 4 and 5 of Luinsta 2010/0261831’s background information can be cited to confirm this.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        11/26/22